Citation Nr: 0806281	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  99-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty from July 1986 to July 1989, and 
from January 1991 to May 1991.  He served in the Persian Gulf 
War Theater of Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1997 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for cardiomyopathy 
and congestive heart failure, to include as due to an 
undiagnosed illness.  The case was remanded by a decision of 
the Board dated in July 2006.  

The Board denied the veteran's claim in July 2007 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by the 
parties, the Court vacated the Board's decision in November 
2007, and remanded the matter to the Board for further 
consideration.  

In correspondence dated in December 2007, the veteran appears 
to raise the issue of service connection for joint pain and a 
respiratory disorder, to include as due to an undiagnosed 
illness.  These matters are referred to RO for consideration.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that he now has cardiomyopathy and 
congestive heart failure to include as due to an undiagnosed 
illness from service in the Persian Gulf War zone.  

In the March 2006 joint motion, the parties sought to vacate 
the Board's May 2005 decision on the basis that the Board's 
decision did not provide an adequate statement of reasons and 
bases for its finding that adequate notice and assistance had 
been provided the appellant in under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000).  Accordingly, the case will be remanded in 
order to comply with the statutory requirements of the VCAA.  
Additionally, it was found that the VA should have made an 
attempt to retrieve the results of an electromyogram that may 
have been performed pursuant to an April 2000 treatment 
report from the Henry Ford Hospital.  It was concluded that a 
remand was required in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
action required by the Veterans 
Claims Assistance Act of 2000 
(VCAA) and any other legal 
precedent are fully complied with 
and satisfied.  The RO must notify 
the appellant of the information 
and evidence needed to 
substantiate his claim of 
entitlement to service connection 
for cardiomyopathy and congestive 
heart failure, to include as due 
to an undiagnosed illness, and of 
what part of such evidence he 
should obtain and what part the RO 
will attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his 
possession that is pertinent to 
his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  In 
particular, the RO should ensure 
that since the most recent duty-
to-assist letter in August 2006, 
the notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
(2008)) are fully met.  

2.  Using authorization already of 
record, the RO should request the 
results of an electromyogram cited 
in an April 2000 treatment report 
that may have been performed at 
the Henry Ford Hospital.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

